UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant x Filed by a Party other than the Registrant o Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) o Definitive Proxy Statement x Definitive Additional Materials o Soliciting Material Pursuant to Rule §240.14a-12 MAJESCO ENTERTAINMENT COMPANY (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required. o Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. 1. Title of each class of securities to which transaction applies: 2. Aggregate number of securities to which transaction applies: 3. Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): 4. Proposed maximum aggregate value of transaction: 5. Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1. Amount Previously Paid: 2. Form, Schedule or Registration Statement No.: 3. Filing Party: 4. Date Filed: MAJESCO ENTERTAINMENT COMPANY 4041-T Hadley Road S. Plainfield, New Jersey 07080 (732) 225-8910 SUPPLEMENT TO THE PROXY STATEMENT Dated February 17, 2015 March 20, 2015 Dear Stockholder, This supplement is being filed to supplement and correct disclosure solely relating to the effect of abstentions and broker non-votes on Proposal 6 as contained and described in the definitive proxy statement on Schedule 14A filed by Majesco Entertainment Company (the “Company”) with the U.S. Securities and Exchange Commission on February 17, 2015 (the “Proxy Statement”). The Proxy Statement relates to the Company’s Annual Meeting of Stockholders to be held on March 30, 2015. Except as specifically supplemented by the information contained herein, all information set forth in the Proxy Statement remains unchanged. From and after the date of this supplement, all references to the “Proxy Statement” are to the Proxy Statement as supplemented. This supplement to the Proxy Statement updates the description of the effect of broker non-votes on Proposal 6 under the heading “General Information About the Annual Meeting—What Vote is Required to Approve Each Proposal and How are Votes Counted?—Proposal 6: Issuance of Shares of Common Stock Underlying the Series A Convertible Preferred Stock and Warrants” section of the Proxy Statement. Subsequent to the filing of the Proxy Statement, it came to our attention that the description of the impact of broker non-votes on Proposal 6 was improperly stated. By correcting this statement, the Company is not indicating that the Proxy Statement contained any material misstatements. The foregoing disclosure improperly stated that abstentions and broker non-votes would be counted towards the tabulation of votes cast on Proposal 6 and would have the same effect as a negative vote; however, abstentions and broker non-votes will in fact have no effect on the results of the vote on Proposal 6.No action on your part is needed or requested as the entity responsible for tabulating votes is aware of this correction. Sincerely, /s/ Jesse Sutton Majesco Entertainment Company Chief Executive Officer
